Opinion issued May 6, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00275-CR
———————————
Terrence ElliotT Richardson, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 248th District Court
Harris County, Texas

Trial Court Case No. 1211960
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear these
appeals.  The trial court sentenced
appellant, Terrence Elliott Richardson, and signed a final judgment in this
case on April 30, 2009.  The deadline for
filing notice of appeal was May 30, 2009, 30 days after sentencing.[1]  Because the deadline for filing notice of appeal
fell on a Saturday, appellant's notice of appeal was due on Monday, June 1,
2009.  See Tex. R. App. P. 4.1(a), 26.2(a)(1).
          Appellant
filed his notice of appeal on March 17, 2010,  289 days after the deadline.  An untimely notice of appeal fails to vest
the appellate court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston
[1st Dist.] 1999, no pet.).
          We
therefore dismiss the appeals for lack of jurisdiction.
          All
pending motions are denied as moot.
          It is
so ORDERED.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          The trial court's certification
of right of appeal states: I, judge of the trial court, certify this criminal
case is a plea-bargain case, and the defendant has no right of appeal.